Citation Nr: 0605292	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In April 2005 the veteran testified at a Board hearing at the 
RO before the undersigned.  Unfortunately, a written 
transcript could not be made of the veteran's testimony.  In 
August 2005 the Board sent the veteran a letter informing him 
of this fact, and requesting that he indicate whether he 
wanted to testify again.  He was informed that if he did not 
respond within 30 days, the Board would assume that he did 
not desire another hearing.  To date, the veteran has not 
responded to the letter, and the Board will proceed with the 
appeal.  The Board notes that testimony given at a February 
2004 RO hearing is of record.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran did not have service in the Republic of 
Vietnam.

3.  Diabetes mellitus was not present during service or 
manifest during the first post service year.  

4.  The veteran's diabetes is not of service origin nor is it 
related to any incident of service.



CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service nor may 
it be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the veteran's appeal 
have notified him of the evidence considered and the 
pertinent laws and regulations.  In addition, a letter sent 
in March 2002 specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether the appellant or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notices of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

While the entire VCAA notice was not provided prior to the 
initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file reflects a continuous flow of information to the 
veteran.  The rating decisions, statement of the case, and 
supplemental statement of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Further, the veteran had an opportunity to respond 
before the RO readjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson; 19 Vet. App. 103 
(2005).  

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records and service personnel 
records are associated with the claims.  The veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.  

A September 1987 rating decision denied entitlement to 
service connection for diabetes mellitus.  Nevertheless, the 
Board finds that this claim should be reviewed on a de novo 
basis due to a liberalizing law which applies to the 
adjudication of claims based on herbicide exposure.  In this 
regard, the Board notes that effective July 2001, 38 C.F.R. § 
3.309(e) allows presumptive service connection for Type II 
diabetes.

The veteran alleges that his diabetes mellitus is a result of 
being exposed to Agent Orange while in service in Vietnam.

The veteran's service medical records reveal no complaints or 
findings related to diabetes.  Urinalysis, including as 
reported on the September 1972 service separation 
examination, was negative for sugar in the urine.  Records 
indicate that the veteran was diagnosed with diabetes in 
1986.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as 
endocrinopathies, will be presumed if they become manifest to 
a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1116 provides that a veteran who served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange) if he has one of the listed Agent Orange 
presumptive diseases.  Included on this list is Diabetes 
Mellitus (Type 2).

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including diabetes 
mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  VA's General Counsel has determined that the 
regulatory definition requires that an individual actually 
have been present within the boundaries of the Republic of 
Vietnam.  See VAOPGCPREC 27-97.  In particular, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  VAOPGCPREC 27-97.

At his February 2004 RO hearing, the veteran essentially 
indicated that he was involved in flights that might have 
landed on ships that were "in Vietnam."  When asked if any 
flights ever stopped in Vietnam, the veteran stated as 
follows:

One trip to the best of my knowledge, one 
trip we landed cut one motor and we got 
out and took some stuff off the plane 
there were two or three of us on the 
plane and put some stuff back on the 
plane and took off immediately.  

When asked if he remembered where in Vietnam the plane had 
landed, the veteran stated that he did not remember asking 
anyone and did not remember anyone telling him where the 
landing took place.

Review of the veteran's service personnel records does not 
reveal any record that he made any flights or trips to 
Vietnam.  The service personnel records made at the time of 
service provide the most probative and competent evidence as 
to where the veteran served.  A May 1971 service personnel 
record shows that the veteran commenced a continuous tour of 
Sea Duty in May 1971.  Further, an August 1972 personnel 
record noted that the veteran served 6 months outside the 
geographical limits of South Vietnam but contributed to 
combat support while serving with the USS KITTY HAWK from May 
1971 to July 1971, and from February 1972 to August 1972.  
These records show that the veteran served on board ship in 
the waters offshore from the Republic of Vietnam and provide 
a preponderance of evidence that the veteran never had actual 
duty or visitation in the Republic of Vietnam, itself.  Thus, 
the Board finds that the preponderance of competent evidence 
is against visitation to Vietnam.  This means that a critical 
requirement for presumption of service connection under 
38 C.F.R. §§ 3.307, 3.309, 3.313 has not been met and service 
connection on a presumptive basis must be denied.  

Considering service connection on other bases, there is no 
competent evidence of diabetes during the veteran's active 
service, or within the year following his release from active 
service.  The normal findings and negative urinalysis on 
examinations in August 1962, August 1964, September 1966, 
August 1970, and September 1972 are competent evidence 
against the claim.  

Diabetes mellitus may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  In this case, there is no competent 
medical evidence of diabetes within the year after the 
veteran completed his active service.  

The first evidence of a diagnosis of diabetes is 
approximately 15 years following service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Since there is no competent medical evidence linking the 
veteran's diabetes mellitus to service and the service 
medical records and passage of time are against the claim, 
the Board finds that the preponderance of evidence is against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus due to herbicide 
exposure is denied.




____________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


